Citation Nr: 1756575	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-45 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected generalized anxiety disorder.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972 and from February 2003 to June 2003.  The Veteran also had periods of service as a Reservist.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 and June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The December 2008 rating decision denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, while the June 2010 rating decision denied the claim of entitlement to service connection for sleep apnea.  

In the Veteran's formal appeal to the Board (VA Form 9), the Veteran requested a Board hearing at VA's Central Office in Washington, DC. In September 2015, notification of a hearing scheduled for October 2015 was forwarded to the Veteran.  The Veteran failed to appear.  In the same month, the Veteran forwarded correspondence to VA noting his failure to attend the hearing and indicating a request for consideration of his claim "on the appellate record."  In March 2016, the Veteran forwarded a subsequent letter restating that he is unable to attend a hearing at VA's Central Office.  As no further hearing requests have been received, the request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).

The Board notes that pursuant to a March 2016 Board remand, the Veteran's claims were returned to the Agency of Original Jurisdiction (AOJ) for further development, to include scheduling VA examinations.  In November 2016, the Veteran appeared for a VA examination to assess the nature and etiology of his bilateral hearing and tinnitus.

A review of the record reveals that in a February 2017 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned a non-compensable evaluation, effective August 8, 2008.  The Veteran was also granted service connection for tinnitus and assigned an evaluation of 10 percent disabling with the same effective date.  As the aforementioned issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is unsatisfied with the RO's decision, the Board finds that the issues are no longer before the Board on appeal.  See 38 C.F.R. § 19.26 (d) (2017).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In this case, the Veteran contends that he is entitled to service connection for sleep apnea, to include as secondary to his service-connected generalized anxiety disorder.

The Board notes that a request to schedule the Veteran for VA examination to assess the nature and etiology of his sleep apnea was submitted in October 2016; however, the Veteran did not appear for the examination.  Review of the claims file does not reveal the actual date that the examination was scheduled.  A report of general information, dated November 2016, indicates that the Veteran called to re-schedule the examination and stated that he had not received notification of prior examination and that the contact number on file had not been updated.  There is no evidence that the examination was ever rescheduled.  In a November 2017 Appellate Brief, the Veteran's representative asserted that the Veteran is entitled to a new examination and attested to his commitment to appear on the rescheduled date.  

Having reviewed the evidence of record, the Board agrees that additional attempts should be made to schedule the Veteran for a VA examination so that an opinion regarding the etiology of his claimed sleep apnea may be provided.  The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014).  It is also noted, however, that "the duty to assist is not a one-way street."  See Woody. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is obliged to cooperate in the development of his pending claim, to include keeping the VA apprised as to any changes which impact the adjudication process or any factors or issues which require consideration in scheduling a new examination.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is, therefore, notified that he is expected to attend any future scheduled examinations unless there is a showing of good cause.

In light of the foregoing, the AOJ is directed to document all attempts to contact the Veteran regarding examination scheduling and associate all related communications with the claims file.

The Board notes, that when a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase may be denied.  See 38 C.F.R. § 3.655 (b) (2017).

Accordingly, the case is REMANDED for the following action:

1.  An additional attempt to schedule the Veteran for a VA examination to assess the nature and etiology of his sleep apnea, to include as secondary to his service-connected status generalized anxiety disorder should be made.  If the Veteran fails to appear for any scheduled examination without showing good cause, the AOJ should associate with the claims file details of all attempts taken to schedule the Veteran for the requested examination(s).  

All indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  The Veteran's lay assertions must also be considered and discussed.  

The examiner should also describe in detail all occupational or functional impairment suffered by the Veteran as a result of the previously noted disabilities.  Again, the Veteran's lay assertions regarding occupational and functional impairment must be considered and discussed. 

A complete rationale for any opinion expressed should also be provided.  If any opinion cannot be provided without resort to mere speculation, the examiner should fully explain why this is the case and identify what, if any, additional evidence or information would allow for a more definitive opinion.  

2.  Thereafter, re-adjudicate the Veteran's claims of entitlement to service connection for sleep apnea, to include as secondary to his service-connected generalized anxiety disorder.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




